Case 2:16-cr-00364-SDW Document 14 Filed 05/01/19 Page 1 of 2 PagelD: 48

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA i Hon. Susan D. Wigenton
v. i Case No. 16-364
DANILO MAIMONE : TEMPORARY ORDER TO MODIFY
CONDITIONS OF RELEASE

This matter having been opened to the Court by Craig Carpenito, United States Attorney
for the District of New Jersey (Kathleen P. O’Leary, Assistant U.S. Attorney, appearing), and
defendant DANILO MAIMONE (Vincent E. Gentile, Esq., appearing), for an order modifying
the conditions of release; and defendant DANILO MAIMONE having been permitted to return
to work pending sentencing; and defendant DANILO MAIMONE having requested to be
allowed to continue to work in order to support himself and his family pending sentencing; and

defendant DANILO MAIMONE ha

—_—

ing been compliant with his conditions of release;

   

2016, and Temporary Orders to Modify Conditions of Release, filed December 16, 2017, April
12, 2017, September 5, 2017, January 9, 2018, and October 16, 2018 are hereby modified as
follows:

(1) | defendant DANILO MAIMONE is permitted to work a four-month contract on
board the vessel M/T Four Wind in international waters as a maritime engineer pending
sentencing in the above-referenced matter;

(2) while on board the vessel M/T Four Wind, defendant DANILO MAIMONE shall
report to the government and Pre-Trial Services any changes to the phone number(s) and e-mail

address(es) at which he can be contacted while he is on board the M/T Four Wind; and

118374218.1

 
Case 2:16-cr-00364-SDW Document 14 Filed 05/01/19 Page 2 of 2 PagelD: 49

(3) while on board the vessel M/T Four Wind defendant DANILO MAIMONE shall
report to Pre-Trial Services on a weekly basis by the Probation and Pre-Trial Services Electronic
Reporting System.

IT IS FURTHER ORDERED that if the government requires defendant DANILO
MAIMONE to return to the United States before sentencing, defendant DANILO MAIMONE
will leave the vessel at its next port of call and so return within 72 hours thereafter.

IT IS FURTHER ORDERED that all other conditions of release set forth in the Court’s
Order Setting Conditions of Release, filed on August 11, 2016, and Temporary Orders to Modify
Conditions of Release, filed on December 16, 2016, April 12, 2017, September 5, 2017, January

9, 2018, and October 16, 2018 remain in full force and effect.

 

 

Consent fo: —_

Vincent E. Gentile, Esq.
Counsel for Defendant Danilo Maimone

 

   

athleen P.O’ Leary
Kelly Graves
Assistant U.S. Attorneys

1183742181
